 

Exhibit 10.3

 

[EXECUTION VERSION]

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of June 23, 2004

 

among

 

WISCONSIN ENERGY CORPORATION,

as Borrower,

 

THE LENDERS IDENTIFIED HEREIN

 

and

JPMORGAN CHASE BANK,

as Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and

WACHOVIA CAPITAL MARKETS, LLC,

Lead Arrangers and Book Managers

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

Syndication Agent

 

CITIBANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

Documentation Agents

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Article 1. DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.1. Definitions

   1

SECTION 1.2. Computation of Time Periods

   12

SECTION 1.3. Accounting Terms

   13

Article 2. LOANS

   13

SECTION 2.1. Loan Commitment

   13

SECTION 2.2. Method of Borrowing

   13

SECTION 2.3. Funding of Loans

   13

SECTION 2.4. Continuations and Conversions

   14

SECTION 2.5. Minimum Amounts

   15

SECTION 2.6. Reductions of Commitments

   15

SECTION 2.7. Notes

   15

SECTION 2.8. Extension of Maturity Date

   15

Article 3. PAYMENTS

   17

SECTION 3.1. Interest

   17

SECTION 3.2. Prepayments

   17

SECTION 3.3. Payment in Full at Maturity

   18

SECTION 3.4. Fees

   18

SECTION 3.5. Place and Manner of Payments

   18

SECTION 3.6. Pro Rata Treatment

   19

SECTION 3.7. Computations of Interest and Fees

   19

SECTION 3.8. Sharing of Payments

   20

SECTION 3.9. Evidence of Debt

   20

Article 4. ADDITIONAL PROVISIONS REGARDING LOANS

   21

SECTION 4.1. Eurodollar Loan Provisions

   21

SECTION 4.2. Capital Adequacy

   22

SECTION 4.3. Compensation

   23

SECTION 4.4. Taxes

   23

SECTION 4.5. Replacement of Lenders

   25

Article 5. CONDITIONS PRECEDENT

   26

SECTION 5.1. Closing Conditions

   26

SECTION 5.2. Conditions to Loans

   28

Article 6. REPRESENTATIONS AND WARRANTIES

   28

SECTION 6.1. Organization and Good Standing

   28

SECTION 6.2. Due Authorization

   28

SECTION 6.3. No Conflicts

   29

SECTION 6.4. Consents

   29

SECTION 6.5. Enforceable Obligations

   29

 



--------------------------------------------------------------------------------

SECTION 6.6. Financial Condition

   29

SECTION 6.7. No Material Change

   30

SECTION 6.8. No Default

   30

SECTION 6.9. Indebtedness

   30

SECTION 6.10. Litigation

   30

SECTION 6.11. Taxes

   30

SECTION 6.12. Compliance with Law

   30

SECTION 6.13. ERISA

   30

SECTION 6.14. Use of Proceeds; Margin Stock

   32

SECTION 6.15. Government Regulation

   32

SECTION 6.16. Solvency

   32

SECTION 6.17. Disclosure

   32

SECTION 6.18. Environmental Matters

   32

Article 7. AFFIRMATIVE COVENANTS

   33

SECTION 7.1. Information Covenants

   33

SECTION 7.2. Financial Covenants

   34

SECTION 7.3. Preservation of Existence and Franchises

   35

SECTION 7.4. Books and Records

   35

SECTION 7.5. Compliance with Law

   35

SECTION 7.6. Payment of Taxes and Other Indebtedness

   35

SECTION 7.7. Insurance

   35

SECTION 7.8. Performance of Obligations

   36

SECTION 7.9. Use of Proceeds

   36

SECTION 7.10. Audits/Inspections

   36

Article 8. NEGATIVE COVENANTS

   36

SECTION 8.1. Nature of Business

   36

SECTION 8.2. Consolidation and Merger

   36

SECTION 8.3. Sale or Lease of Assets

   37

SECTION 8.4. Arm’s-Length Transactions

   37

SECTION 8.5. Fiscal Year

   37

SECTION 8.6. Liens

   37

SECTION 8.7. Negative Pledge on Utility Stock

   38

Article 9. EVENTS OF DEFAULT

   38

SECTION 9.1. Events of Default

   38

SECTION 9.2. Acceleration; Remedies

   41

SECTION 9.3. Allocation of Payments After Event of Default

   41

Article 10. AGENCY PROVISIONS

   42

SECTION 10.1. Appointment

   42

SECTION 10.2. Delegation of Duties

   42

SECTION 10.3. Exculpatory Provisions

   43

SECTION 10.4. Reliance on Communications

   43

SECTION 10.5. Notice of Default

   44

SECTION 10.6. Non-Reliance on Agent and Other Lenders

   44

 

ii



--------------------------------------------------------------------------------

SECTION 10.7. Indemnification

   44

SECTION 10.8. Agent in Its Individual Capacity

   45

SECTION 10.9. Successor Agent

   45

Article 11. MISCELLANEOUS

   45

SECTION 11.1. Notices

   45

SECTION 11.2. Right of Set-Off

   46

SECTION 11.3. Benefit of Agreement

   46

SECTION 11.4. No Waiver; Remedies Cumulative

   49

SECTION 11.5. Payment of Expenses, etc.

   49

SECTION 11.6. Amendments, Waivers and Consents

   49

SECTION 11.7. Counterparts/Telecopy

   50

SECTION 11.8. Headings

   51

SECTION 11.9. Defaulting Lender

   51

SECTION 11.10. Survival of Indemnification and Representations and Warranties

   51

SECTION 11.11. Governing Law; Venue

   51

SECTION 11.12. Waiver of Jury Trial; Waiver of Consequential Damages

   51

SECTION 11.13. Time

   52

SECTION 11.14. Severability

   52

SECTION 11.15. Further Assurances

   52

SECTION 11.16. Entirety

   52

 

SCHEDULES AND EXHIBITS

 

Schedule I

   -    Commitments and Commitment Percentages, Addresses for Notices

Schedule 7.2(b)

   -    Closing Date Financial Covenant Calculations

Exhibit 2.2

   -    Form of Notice of Borrowing

Exhibit 2.4

   -    Form of Notice of Continuation/Conversion

Exhibit 2.7

   -    Form of Note

Exhibit 7.1(c)

   -    Form of Officer’s Certificate

Exhibit 11.3(b)

   -    Form of Assignment and Acceptance

 

iii



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of June 23, 2004 (this “Credit Agreement”), is
entered into among WISCONSIN ENERGY CORPORATION, a Wisconsin corporation (the
“Borrower”), the Lenders (as defined herein), and JPMORGAN CHASE BANK, as
administrative agent for the Lenders (in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a $300,000,000
three year revolving credit facility to the Borrower for the purposes
hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to provide such revolving credit facility on
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE 1.

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

 

“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage for Base
Rate Loans.

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agent” means JPMorgan Chase Bank and any successors and assigns in such
capacity.

 



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time, the appropriate applicable
percentages corresponding to the Borrower’s senior unsecured debt ratings in
effect as of the most recent Calculation Date, as shown below:

 

Pricing

Level

--------------------------------------------------------------------------------

  

Borrower’s
Senior Unsecured
Debt Rating

--------------------------------------------------------------------------------

   Applicable
Percentage for
Eurodollar
Loans


--------------------------------------------------------------------------------

  Applicable
Percentage for Base
Rate Loans


--------------------------------------------------------------------------------

  Applicable
Percentage for
Facility Fees


--------------------------------------------------------------------------------

I.   

³A+ from S&P and

³A1 from Moody’s

   .320%   0%   .080% II.   

A from S&P and

A2 from Moody’s

   .400%   0%   .100% III.   

A- from S&P and

A3 from Moody’s

   .500%   0%   .125% IV.   

BBB+ from S&P and

Baa1 from Moody’s

   .600%   0%   .15% V.   

BBB from S&P and

Baa2 from Moody’s

   .700%   0%   .175% VI.   

BBB- from S&P and

Baa3 from Moody’s

   .925%   0%   .200% VII.   

£ BB+ from S&P or

£ Ba1 from Moody’s

or

Unrated by S&P or Moody’s

   1.150%   0.150%   .350%

 

If there is a difference of one level in the senior unsecured debt ratings
assigned by Moody’s and S&P and the higher of such ratings falls in level I, II,
III or IV, then the higher of such ratings will be used to determine the pricing
level. If there is a difference of more than one level in the senior unsecured
debt ratings assigned by Moody’s and S&P and the higher of such ratings falls in
level I, II, III or IV, then the level that is one level above the lower of such
ratings will be used to determine the pricing level. If there is a difference in
the senior unsecured debt ratings assigned by Moody’s and S&P and the higher of
such ratings falls below level IV, then the lower of such ratings will be used
to determine the pricing level.

 

The Applicable Percentage shall be determined and adjusted on the date (each a
“Calculation Date”) there is a change in the Borrower’s senior unsecured debt
rating. Each determination of the Applicable Percentage shall be effective from
one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Percentage shall be applicable to all outstanding Loans as well as
any new Loans made.

 

The Borrower shall promptly deliver to the Agent, at the address set forth on
Schedule I information regarding any change in the Borrower’s senior unsecured
debt rating, as determined by S&P and Moody’s, that would change the existing
pricing level pursuant to the preceding paragraph.

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% and (b) the
Prime Rate in effect on such day. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable after due inquiry to ascertain the Federal Funds Rate for any
reason, including the inability or failure of the Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (a) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective on the effective date of such change in the Prime Rate
or the Federal Funds Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Adjusted Base
Rate.

 

“Borrower” means Wisconsin Energy Corporation, a Wisconsin corporation. It is
understood that the term Borrower does not include the Subsidiaries of the
Borrower.

 

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Agent, whenever arising, under this Credit
Agreement, the Notes or any of the other Credit Documents.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in U.S. dollar deposits in the London interbank market.

 

“Businesses” has the meaning set forth in Section 6.18.

 

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

 

“Change of Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the “beneficial owner” (as defined in Rules 13d
3 and 13d 5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 30% or more of the
voting power of the Voting Stock of the Borrower on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of the Borrower (whether or not such securities are
then currently convertible or exercisable), (b) during any period of two
consecutive calendar years, individuals who at the beginning of such period
constituted the board of directors of the Borrower cease for any reason to
constitute a majority of the directors of the Borrower then in office unless (i)
such new directors were elected by a majority of the directors of the Borrower
who constituted the board of directors of the Borrower at the beginning of such
period or (ii) the reason for such directors failing to constitute a majority is
a result of retirement by directors due to age, death or disability or (c) the
failure of the

 

3



--------------------------------------------------------------------------------

Borrower to own directly or indirectly at least 51% of the Voting Stock of
Wisconsin Electric Power Company and at least 51% of the Voting Stock of
Wisconsin Gas Company.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to any Lender, the amount set opposite such Lender’s name
on Schedule I hereto or, if such Lender has entered into any Assignment
Agreement, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 11.3(c), as such amount may be reduced pursuant to Section
2.6. “Commitments” means the aggregate amount of the Commitments of all Lenders.

 

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule I attached hereto,
as such percentage may be modified by assignment in accordance with the terms of
this Credit Agreement.

 

“Consolidated EBITDA” means, for any period, determined on a consolidated basis
without duplication, the Company’s and its consolidated Subsidiaries’ net income
(or net loss) plus the sum of (i) interest expense, (ii) distributions on
preferred securities, (iii) preferred dividends, (iv) income tax expense, (v)
depreciation expense, (vi) amortization and (vii) non-cash impairment charges,
all determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any Person and its consolidated
Subsidiaries and for any period, all consolidated interest expense (including
all amortization of debt discount and expenses and reported interest) on all
Indebtedness of such Person and its consolidated Subsidiaries during such
period. “Consolidated Interest Expense” shall exclude any distributions on
preferred securities and “Indebtedness” as used in this definition shall exclude
any mandatorily redeemable preferred securities.

 

“Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Credit Documents” means this Credit Agreement, the Notes and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

 

“Declining Lender” has the meaning set forth in Section 2.8(b).

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Credit Agreement or (c) has been deemed insolvent
or has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by the Agent and the Borrower
(such approval not to be unreasonably withheld or delayed); provided that (i)
the Borrower’s consent is not required during the existence and continuation of
an Event of Default; (ii) approval by the Borrower shall be deemed given if no
objection is received by the assigning Lender and the Agent from the Borrower
within five Business Day after notice of such proposed assignment has been
received by the Borrower; and (iii) neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 

“Environmental Trust Bonds” has the meaning assigned to such term in Section
196.027 of the Wisconsin Statutes or any successor thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group that includes the
Borrower or any of its Subsidiaries and that is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

 

“Eurodollar Loan” means a Loan bearing interest at the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

 

Eurodollar Rate   =    London Interbank Offered Rate               1 –
Eurodollar Reserve Percentage     

 

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not a Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefit of
credits or proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Existing Three Year Facility” means that certain First Amended and Restated
Three Year Credit Agreement, dated as of April 8, 2003, as amended, modified,
restated or replaced from time to time, among the Borrower, the lenders
identified therein, J.P. Morgan Securities Inc., as lead arranger and book
manager, Citibank, N.A. and U.S. Bank National Association, as syndication
agents, Credit Suisse First Boston, as documentation agent, and JPMorgan Chase
Bank, as agent.

 

“Facility Fees” has the meaning set forth in Section 3.4(a).

 

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent on such
day on such transactions as determined by the Agent.

 

6



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, (i) that certain letter agreement, dated as
of May 21, 2004, among the Borrower, JPMorgan Chase Bank and J.P. Morgan
Securities Inc. and (ii) that certain letter agreement, dated as of May 21,
2004, among the Borrower, Wachovia Bank, National Association and Wachovia
Capital Markets, LLC, each as amended, modified, supplemented or replaced from
time to time.

 

“Funded Debt” of any Person means, without duplication, the sum of (a) all
Indebtedness of such Person for borrowed money, (b) all purchase money
Indebtedness of such Person, (c) the principal portion of all obligations of
such Person under capital lease obligations, (d) all obligations, contingent or
otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account of such
Person, in each case in excess of $10 million, subject to the further
limitations hereinafter provided (it being understood that, to the extent an
undrawn letter of credit supports another obligation consisting of Indebtedness,
in calculating aggregated Indebtedness only such other obligation shall be
included), (e) all Guaranty Obligations of such Person with respect to
Indebtedness and obligations of the type described in clauses (a) through (d)
hereof of another Person in excess of $10 million, subject to the further
limitations hereinafter provided, (f) all Indebtedness and obligations of the
type described in clauses (a), (b), (c), (d), (h) and (i) hereof of another
Person in excess of $10 million, subject to the further limitations hereinafter
provided, secured by a Lien on any property of such Person whether or not such
Indebtedness or obligations has been assumed by such Person, (g) all
Indebtedness and obligations of the type described in clauses (a), (b), (c),
(d), (h) and (i) hereof of any partnership or unincorporated joint venture in
excess of $10 million, subject to the further limitations hereinafter provided,
to the extent such Person is legally obligated, net of any assets of such
partnership or joint venture, (h) the outstanding principal balance in excess of
$10 million, subject to the further limitations hereinafter provided, under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, (i) all net
obligations of such Person in excess of $10 million, subject to the further
limitations hereinafter provided, in respect of interest rate protection
agreements, foreign currency exchange agreements, commodity purchase or option
agreements or other interest or exchange rate or commodity price hedging
agreements and (j) all Indebtedness and obligations of the types described in
the foregoing clauses (d) through (i) hereof, to the extent excluded from the
definition of “Funded Debt” hereunder (as a result of such Indebtedness or
obligation being less than $10 million), and to the extent in excess of $200
million in the aggregate.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not

 

7



--------------------------------------------------------------------------------

contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness or (d) to otherwise
assure or hold harmless the owner of such Indebtedness or obligation against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person that would appear as
liabilities on a balance sheet of such Person, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (f) all Guaranty
Obligations of such Person, (g) the principal portion of all obligations of such
Person under (i) capital lease obligations and (ii) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (h) all obligations of such Person to repurchase any
securities, which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (i) all net obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging arrangements, (j) the maximum amount of all performance
and standby letters of credit issued or bankers’ acceptance facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), and (k) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person or in a manner that would not be
reflected on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
unincorporated joint venture for which such Person is legally obligated.

 

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date, and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date,
and, in addition, where the applicable

 

8



--------------------------------------------------------------------------------

Interest Period for a Eurodollar Loan is greater than three months, then also on
the last day of each fiscal quarter of the Borrower during such Interest Period.
If an Interest Payment Date falls on a date that is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day,
except that in the case of Eurodollar Loans where the next succeeding Business
Day falls in the next succeeding calendar month, then on the preceding Business
Day.

 

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or,
subject to availability, six months’ duration, as the Borrower may elect,
commencing, in each case, on the date of the borrowing (including continuations
and conversions of Eurodollar Loans); provided, however, (a) if any Interest
Period would end on a day that is not a Business Day, such Interest Period shall
be extended to the next succeeding Business Day (except that where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
preceding Business Day), (b) no Interest Period shall extend beyond the Maturity
Date and (c) with respect to Eurodollar Loans, where an Interest Period begins
on a day for which there is no numerically corresponding day in the calendar
month in which the Interest Period is to end, such Interest Period shall end on
the last Business Day of such calendar month.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee that may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.1.

 

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow Jones
Markets Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
Dow Jones Markets Page 3750, the applicable rate shall be the arithmetic mean of
all such rates. If, for any reason, such rate is not available, the term “London
Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan for the
Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower, (b)
the ability of the Borrower

 

9



--------------------------------------------------------------------------------

to perform its obligations under this Credit Agreement or (c) the validity or
enforceability of this Credit Agreement, any of the other Credit Documents, or
the rights and remedies of the Lenders hereunder or thereunder.

 

“Maturity Date” means June 23, 2007 (subject to the provisions of Section 2.8).

 

“Maturity Extension Decision Date” has the meaning set forth in Section 2.8(c).

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA and that is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Net Worth” means, as of any date, the shareholders’ equity or net worth of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

 

“Non-Excluded Taxes” has the meaning set forth in Section 4.4(a).

 

“Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans, substantially in the form of Exhibit 2.7, as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

 

“Notice of Borrowing” means a request by the Borrower for a Loan in the form of
Exhibit 2.2.

 

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.4.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Agent at its principal office in New York, New York (or such other
principal office as communicated by the Agent to the Borrower and the Lenders)
as its “prime” rate. Any change in

 

10



--------------------------------------------------------------------------------

the interest rate resulting from a change in the Prime Rate shall become
effective as of 12:01 a.m. of the Business Day on which each change in the Prime
Rate is announced by the Agent. The Prime Rate is a reference rate used by the
Agent in determining interest rates on certain loans and is not intended to be
the lowest rate of interest charged on any extension of credit to any debtor.

 

“Properties” has the meaning set forth in Section 6.18.

 

“Register” has the meaning set forth in Section 11.3(c).

 

“Regulation D, U, or X” means Regulation D, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean, (a) at any time
prior to the termination of the Commitments, such Lender’s Commitment and (b) at
any time after the termination of the Commitments, the principal balance of the
outstanding Loans of such Lender.

 

“Requisite Notice” has the meaning set forth in Section 2.8(e).

 

“Responsible Officer” means the chairman of the board, chief executive officer,
president, chief financial officer, treasurer, or assistant treasurer of the
Borrower. Any document or certificate hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate action on the part of the Borrower and such Responsible Officer shall
be conclusively presumed to have acted on behalf of the Borrower.

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair

 

11



--------------------------------------------------------------------------------

value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition that might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan.

 

“Total Assets” means all assets of the Borrower as shown on its most recent
quarterly or annual audited consolidated balance sheet, as determined in
accordance with GAAP.

 

“Total Funded Debt” means all Funded Debt of the Borrower and its Subsidiaries,
on a consolidated basis, as determined in accordance with GAAP.

 

“Utility Act” has the meaning set forth in Section 6.15.

 

“Utilization Fees” has the meaning set forth in Section 3.4(b).

 

“Voting Stock” means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.

 

SECTION 1.2. Computation of Time Periods.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles,

 

12



--------------------------------------------------------------------------------

Sections, Schedules or Exhibits of or to this Credit Agreement unless otherwise
specifically provided.

 

SECTION 1.3. Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP, a basis consistent with the most recent annual or quarterly
financial statements delivered from time to time pursuant to Section 7.1 (or,
prior to the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements described in Section 5.1(d)); provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Agent or the
Required Lenders shall so object in writing within 30 days after delivery of
such financial statements, then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Borrower
to the Lenders as to which no such objection shall have been made.

 

ARTICLE 2.

 

LOANS

 

SECTION 2.1. Loan Commitment.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans to the Borrower in Dollars, at any time and from time to
time, during the period from the Closing Date to the Maturity Date; provided,
however, that (i) the aggregate amount of Loans outstanding shall not exceed the
Commitments and (ii) with respect to each individual Lender, the Lender’s pro
rata share of outstanding Loans shall not exceed such Lender’s Commitment.
Subject to the terms of this Credit Agreement, the Borrower may borrow, repay
and reborrow Loans.

 

SECTION 2.2. Method of Borrowing.

 

By no later than 11:00 a.m. (a) on the date of the requested borrowing of any
Base Rate Loan or (b) three Business Days prior to the date of the requested
borrowing of any Eurodollar Loan, the Borrower shall submit a written Notice of
Borrowing, in the form of Exhibit 2.2, to the Agent setting forth (i) the amount
requested, (ii) whether such Loan shall accrue interest at the Base Rate or the
Adjusted Eurodollar Rate, (iii) with respect to any Eurodollar Loan, the
Interest Period applicable thereto, and (iv) certification that the Borrower has
complied in all respects with Section 5.2.

 

SECTION 2.3. Funding of Loans.

 

(a) Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
Lenders as to the terms thereof. Each Lender shall make its Commitment
Percentage of the

 

13



--------------------------------------------------------------------------------

requested Loan available to the Agent by 1:00 p.m. on the date specified in the
Notice of Borrowing by deposit, in Dollars, of immediately available funds at
the principal offices of the Agent in New York, New York or at such other
address as the Agent may designate in writing. The amount of the requested Loan
will then be made available to the Borrower by the Agent by crediting the
account of the Borrower on the books of such office of the Agent, to the extent
the amount of such Loan is made available to the Agent.

 

(b) No Lender shall be responsible for the failure or delay by any other Lender
in its obligation to make Loans hereunder; provided, however, that the failure
of any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Agent shall have been notified
by any Lender prior to the date of any such Loan (in the case of Eurodollar
Loans) or the time of any such Loan (in the case of Base Rate Loans) that such
Lender does not intend to make available to the Agent its portion of the Loans
to be made on such date, the Agent may assume that such Lender has made such
amount available to the Agent, on the date of such Loans, and the Agent in
reliance upon such assumption, may (in its sole discretion but without any
obligation to do so) make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Agent by any
Lender, the Agent shall be able to recover such corresponding amount from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Agent’s demand therefor, the Agent will promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Agent. The Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Agent to the Borrower
to the date such corresponding amount is recovered by the Agent at a per annum
rate equal to, (i) if from the Borrower, the applicable rate for such Loan
pursuant to the Notice of Borrowing and (ii) if from a Lender, the Federal Funds
Rate.

 

SECTION 2.4. Continuations and Conversions.

 

The Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Loans for a subsequent Interest Period, to convert Base Rate Loans
into Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (a) each such continuation or conversion must be
requested by the Borrower pursuant to a written Notice of
Continuation/Conversion, in the form of Exhibit 2.4, in compliance with the
terms set forth below, (b) except as provided in Section 4.1, Eurodollar Loans
may only be continued or converted into Base Rate Loans on the last day of the
Interest Period applicable hereto, (c) Eurodollar Loans may not be continued nor
may Base Rate Loans be converted into Eurodollar Loans during the existence and
continuation of a Default or Event of Default and (d) any request to extend a
Eurodollar Loan that fails to comply with the terms hereof or any failure to
request an extension of a Eurodollar Loan that fails to comply with the terms
hereof or any failure to request an extension of a Eurodollar Loan at the end of
an Interest Period shall constitute a conversion to a Base Rate Loan on the last
day of the applicable Interest Period. Each continuation or conversion must be
requested by the Borrower no later than 11:00 a.m. (i) on the date for a
requested conversion of a Eurodollar Loan to a Base Rate Loan or (ii) three
Business Days prior to the date for a requested continuation of a Eurodollar
Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in each case
pursuant to a written Notice of Continuation/Conversion submitted to the Agent,
which shall set forth (A) whether the Borrower

 

14



--------------------------------------------------------------------------------

wishes to continue or convert such Loans and (B) if the request is to continue a
Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan, the Interest
Period applicable thereto.

 

SECTION 2.5. Minimum Amounts.

 

Each request for a Loan or a conversion or continuation hereunder shall be
subject to the following requirements: (a) each Eurodollar Loan shall be in a
minimum of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$5,000,000 (and in integral multiples of $1,000,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than fifteen
Eurodollar Loans shall be outstanding hereunder at any one time. For the
purposes of this Section, all Eurodollar Loans with the same Interest Periods
that begin and end on the same date shall be considered as one Eurodollar Loan,
but Eurodollar Loans with different Interest Periods, even if they begin on the
same date, shall be considered separate Eurodollar Loans.

 

SECTION 2.6. Reductions of Commitments.

 

Upon at least five Business Days’ notice, the Borrower shall have the right to
permanently terminate or reduce the unused amount of the Commitments at any time
or from time to time; provided that (a) each partial reduction shall be in an
aggregate amount at least equal to $10,0000,000 and in integral multiples of
$1,000,000 above such amount and (b) no reduction shall be made that would
reduce the Commitments to an amount less than the then outstanding Loans. Any
reduction in (or termination of) the Commitments shall be permanent and may not
be reinstated.

 

SECTION 2.7. Notes.

 

The Loans shall be evidenced by a duly executed promissory note of the Borrower
payable to any Lender that requests such a note, in substantially the form of
Exhibit 2.7 (the “Notes”) and in a principal amount equal to the amount of such
Lender’s Commitment as originally in effect.

 

SECTION 2.8. Extension of Maturity Date.

 

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, the then
Maturity Date, the Borrower may request by Requisite Notice made to the Agent
(who shall promptly notify the Lenders) a 364 day extension of the Maturity
Date. Such request shall include a certificate signed by a Responsible Officer
stating that (i) the representations and warranties contained in Section 6 are
true and correct on and as of the date of such certificate and (ii) no Default
or Event of Default exists. Each Lender shall notify the Agent by Requisite
Notice by the date specified by the Agent (which date shall be a Business Day
and shall not be less than 15 Business Days prior to, nor more than 45 days
prior to, the then Maturity Date) that either (1) such Lender declines to
consent to extending the Maturity Date or (2) such Lender consents to extending
the Maturity Date whether or not all of the Lenders agree to such extension. Any
Lender not responding within the above time period shall be deemed to have not
consented to extending the Maturity Date. The Agent shall, after receiving the
notifications from all of the Lenders or the expiration of such period,
whichever is earlier, notify the Borrower and the

 

15



--------------------------------------------------------------------------------

Lenders of the results thereof. At the original Maturity Date, the Commitment of
each Declining Lender will terminate in their entirety.

 

(b) If any Lender declines, or is deemed to have declined, to consent to such
request for extension (a “Declining Lender”), provided that no Default or Event
of Default has occurred and is continuing at such time, the Borrower may elect
to either (i) request the non-Declining Lenders to extend the Maturity Date, or
(ii) at its own expense (such expense to include any transfer fee payable to the
Agent under Section 11.3(b) and any expense pursuant to Section 4) and in its
sole discretion, require such Declining Lender to transfer and assign in whole
(but not in part) without recourse (in accordance with and subject to the terms
and conditions of Section 11.3(b)) all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee that shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (1) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
and (2) the assigning Declining Lender shall have received in immediately
available funds the principal of and interest accrued to the date of such
payment on the portion of the Loans hereunder held by such assigning Declining
Lender and all other amounts owed to such assigning Declining Lender hereunder,
including amounts owed pursuant to Sections 4.1 through 4.4.

 

(c) If:

 

(1) there are one or more Declining Lenders and the Borrower elects to have the
non-Declining Lenders extend the Maturity Date; or

 

(2) there are any removals or replacements of Lenders pursuant to the prior
subsection, and after giving effect to such removals or replacements of Lenders,
all of the Lenders have consented to extending the Maturity Date;

 

the Maturity Date shall be extended (solely with respect to the non-Declining
Lenders) to the date that is 364 days after the then Maturity Date, effective as
of the date to be determined by the Agent and the Borrower (the “Maturity
Extension Decision Date”), and the Agent shall promptly notify the Lenders
thereof. On or prior to the Maturity Extension Decision Date, the Borrower shall
deliver to the Agent, in form and substance satisfactory to the Agent and the
Lenders: (i) the corporate resolution of the Borrower authorizing such
extension, certified as in effect as of the Maturity Extension Decision Date and
the related incumbency certificate of the Borrower, and (ii) new or amended
Notes, if requested by any new or affected Lender, evidencing such new or
revised Commitments. The Agent shall distribute an amended Schedule I to this
Credit Agreement to reflect any changes in Lenders, the Commitments and each
Lender’s pro rata share thereof.

 

(d) This Section shall supersede any provisions in Section 11.6 to the contrary.

 

(e) For purposes of this Section, “Requisite Notice” means irrevocable written
notice to the intended recipient or irrevocable telephonic notice to the
intended recipient, immediately followed by a written notice to such recipient.
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule I or as otherwise designated

 

16



--------------------------------------------------------------------------------

by such recipient by Requisite Notice to each other party hereto, and (ii) if
made by the Borrower, given or made by a Responsible Officer. Any written notice
delivered shall be delivered as provided in Section 11.1. Any notice sent by
other than hardcopy shall be promptly confirmed by a telephone call to the
recipient and, if requested by the Agent, by a manually signed hardcopy thereof.

 

ARTICLE 3.

 

PAYMENTS

 

SECTION 3.1. Interest.

 

(a) Interest Rate.

 

(i) All Base Rate Loans shall accrue interest at the Adjusted Base Rate.

 

(ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.

 

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall bear interest, payable on demand, at a per annum rate
equal to two percent (2%) plus the rate that would otherwise be applicable (or
if no rate is applicable, then the rate for Base Rate Loans plus two percent
(2%) per annum).

 

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

 

SECTION 3.2. Prepayments.

 

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Agent and any prepayment of Eurodollar Loans will be
subject to Section 4.3; and (ii) each such partial prepayment of Loans shall be
in the minimum principal amount of $5,000,000; provided that if less than
$5,000,000 would remain outstanding after such prepayment, such prepayment shall
be in the amount of the entire outstanding principal amount of the Loans.
Amounts prepaid hereunder shall be applied as the Borrower may elect; provided
that if the Borrower fails to specify a voluntary prepayment then such
prepayment shall be applied as the Agent may direct. All voluntary prepayments
shall be applied first to Base Rate Loans, and then to Eurodollar Loans in
direct order of Interest Period maturities.

 

(b) Mandatory Prepayments. If at any time the amount of Loans outstanding
exceeds the Commitments, the Borrower shall immediately make a principal payment
to the Agent in the manner and in an amount such that the sum of Loans
outstanding is less than or

 

17



--------------------------------------------------------------------------------

equal to the Commitments. Any payments made under this subsection (b) shall be
subject to Section 4.3 and shall be applied first to Base Rate Loans, and then
to Eurodollar Loans in direct order of Interest Period maturities.

 

SECTION 3.3. Payment in Full at Maturity.

 

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 9.2.

 

SECTION 3.4. Fees.

 

(a) Facility Fees. In consideration of the Loans being made available by the
Lenders hereunder, the Borrower agrees to pay to the Agent, for the benefit of
each Lender, a fee equal to the Applicable Percentage for Facility Fees
multiplied by such Lender’s Commitment (the “Facility Fees”), regardless of
usage. The accrued Facility Fees shall be due and payable in arrears on the
first Business Day after the end of each fiscal quarter of the Borrower (as well
as on the Maturity Date and on any date that the Commitments are reduced or
terminated) for the immediately preceding fiscal quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.

 

(b) Utilization Fee. At any time that the sum of (i) the principal amount of
outstanding Loans and (ii) the aggregate principal amount of all “LOC
Obligations” and outstanding “Loans” under and as defined in the Existing Three
Year Facility shall exceed an amount equal to thirty-three percent (33%) of the
sum of (A) Commitments and (B) the “Commitments” under and as defined in the
Existing Three Year Facility, the Borrower shall pay to the Agent hereunder, for
the pro rata benefit of the Lenders, a per annum fee (the “Utilization Fee”)
equal to .125% of the principal amount of outstanding Loans. The Utilization
Fee, if any, shall be due and payable in arrears on the first Business Day after
the end of each fiscal quarter of the Borrower (as well as the Maturity Date
hereunder and any date of reduction in Commitments hereunder).

 

(c) Administrative Fees. The Borrower agrees to pay to the Agent, for its own
account, an annual fee as agreed to between the Borrower and the Agent in the
Fee Letter to which the Agent is a party.

 

SECTION 3.5. Place and Manner of Payments.

 

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received without setoff,
deduction or counterclaim not later than 2:00 p.m. on the date when due in
Dollars and in immediately available funds by the Agent at its offices in New
York, New York. The Borrower shall, at the time it makes any payment under this
Credit Agreement, specify to the Agent the Loans, fees or other amounts payable
by the Borrower hereunder to which such payment is to be applied (and in the
event that it fails to specify, or if such application would be inconsistent
with the terms hereof, the Agent shall distribute such payment to the Lenders in
such manner as it reasonably determines in its sole discretion). Each payment
received by the Agent under this Credit Agreement or any Note for the account of
any Lender shall be paid by the Agent promptly to

 

18



--------------------------------------------------------------------------------

such Lender, in immediately available funds, for the account of such Lender’s
lending office for the Loan or other obligation in respect of which such payment
is made.

 

SECTION 3.6. Pro Rata Treatment.

 

Except to the extent otherwise provided herein, all Loans, each payment or
prepayment of principal of any Loan, each payment of interest on the Loans, each
payment of Facility Fees, each reduction of the Commitments, and each conversion
or continuation of any Loan, shall be allocated pro rata among the Lenders in
accordance with the respective Commitment Percentages; provided that if any
Lender shall have failed to pay its applicable pro rata share of any Loan, then
any amount to which such Lender would otherwise be entitled pursuant to this
Section 3.6 shall instead be payable to the Agent until the share of such Loan
not funded by such Lender has been repaid; and provided, further, that in the
event any amount paid to any Lender pursuant to this Section 3.6 is rescinded or
must otherwise be returned by the Agent, each Lender shall, upon the request of
the Agent, repay to the Agent the amount so paid to such Lender, with interest
for the period commencing on the date such payment is returned by the Agent
until the date the Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum.

 

SECTION 3.7. Computations of Interest and Fees.

 

(a) Except for Base Rate Loans bearing interest determined under clause (b) of
the definition of Base Rate, on which interest shall be computed on the basis of
a 365 or 366 day year as the case may be, all computations of interest and fees
hereunder shall be made on the basis of the actual number of days elapsed over a
year of 360 days.

 

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph, which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value that is
characterized as interest on the Loans under applicable law and that would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount that would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount that would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include

 

19



--------------------------------------------------------------------------------

the right to receive any interest that has not otherwise accrued on the date of
such demand, and the Lenders do not intend to charge or receive any unearned
interest in the event of such demand. All interest paid or agreed to be paid to
the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

 

SECTION 3.8. Sharing of Payments.

 

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan or any other obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans and other obligations, in such amounts and with such
other adjustments from time to time, as shall be equitable in order that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker’s lien, counterclaim or otherwise) shall be rescinded
or must otherwise be restored, each Lender that shall have shared the benefit of
such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit to each Lender whose payment shall have been rescinded
or otherwise restored. The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including set-off, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Loan or
other obligation in the amount of such participation. Except as otherwise
expressly provided in this Credit Agreement, if any Lender shall fail to remit
to the Agent or any other Lender an amount payable by such Lender to the Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall accrue interest thereon, for each day from
the date such amount is due until the day such amount is paid to the Agent or
such other Lender, at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.8 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.8 to share in the benefits of any recovery on such secured claim.

 

SECTION 3.9. Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

(b) The Agent shall maintain the Register pursuant to Section 11.3(c), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be

 

20



--------------------------------------------------------------------------------

recorded (i) the amount, type and Interest Period of each such Loan hereunder,
(ii) the amount of any principal or interest due and payable or to become due
and payable to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from or for the account of the Borrower and each Lender’s
share thereof. The Agent will make reasonable efforts to maintain the accuracy
of the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Agent, subsection (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Loans made by such Lender in accordance with the terms hereof.

 

ARTICLE 4.

 

ADDITIONAL PROVISIONS REGARDING LOANS

 

SECTION 4.1. Eurodollar Loan Provisions.

 

(a) Unavailability. In the event that the Agent shall have determined in good
faith (i) that U.S. dollar deposits in the principal amounts requested with
respect to a Eurodollar Loan are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders. In the event of
any such determination under clauses (i) or (ii) above, until the Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request by the Borrower for Eurodollar
Loans shall be deemed to be a request for Base Rate Loans, (B) any request by
the Borrower for conversion into or continuation of Eurodollar Loans shall be
deemed to be a request for conversion into or continuation of Base Rate Loans
and (C) any Loans that were to be converted or continued as Eurodollar Loans on
the first day of an Interest Period shall be converted to or continued as Base
Rate Loans.

 

(b) Change in Legality. Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the Agent,
such Lender may:

 

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or

 

21



--------------------------------------------------------------------------------

continuation of, Base Rate Loans, unless such declaration shall be subsequently
withdrawn; and

 

(B) require that all outstanding Eurodollar Loans made by it be converted to
Base Rate Loans, in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans.

 

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal that would otherwise have been applied
to repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lenders in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(c) Requirements of Law. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan because
of (i) any change, after the date hereof, in any applicable law, governmental
rule, regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or such order) including, without limitation, the
imposition, modification or deemed applicability of any reserves, deposits or
similar requirements (such as, for example, but not limited to, a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) or (ii) other circumstances affecting the London interbank
Eurodollar market, then the Borrower shall pay to such Lender, promptly upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender may determine in its sole discretion) as may be required to compensate
such Lender for such increased costs or reductions in amounts receivable
hereunder.

 

(d) Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.
Any conversions of Eurodollar Loans made pursuant to this Section 4.1 shall
subject the Borrower to the payments required by Section 4.3. This Section shall
survive termination of this Credit Agreement and the other Credit Documents and
payment of the Loans and all other amounts payable hereunder.

 

SECTION 4.2. Capital Adequacy.

 

If any Lender has determined that the adoption or effectiveness, after the date
hereof, of any applicable law, rule or regulation regarding capital adequacy, or
any change therein (after the date hereof), or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by such Lender (or its parent corporation) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender (or its parent corporation) could have
achieved but for such adoption, effectiveness, change or compliance (taking into

 

22



--------------------------------------------------------------------------------

consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction. Each determination by any such Lender of amounts owing under
this Section 4.2 shall, absent manifest error, be conclusive and binding on the
parties hereto. This Section shall survive termination of this Credit Agreement
and the other Credit Documents and payment of the Loans and all other amounts
payable hereunder.

 

SECTION 4.3. Compensation.

 

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, (c) the making of a prepayment of Eurodollar Loans on a
day that is not the last day of an Interest Period with respect thereto or (d)
the payment, continuation or conversion of a Eurodollar Loan on a day that is
not the last day of the Interest Period applicable thereto or the failure to
repay a Eurodollar Loan when required by the terms of this Credit Agreement.
Such indemnification may include an amount equal to (i) an amount of interest
calculated at the Eurodollar Rate that would have accrued on the amount in
question for the period from the date of such prepayment or of such failure to
borrow, convert, continue or repay to the last day of the applicable Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure), in each
case at the applicable rate of interest for such Eurodollar Loans provided for
herein minus (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. The agreements in this Section shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

SECTION 4.4. Taxes.

 

(a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon the net income of any
Lender or its applicable lending office, or any branch or affiliate thereof, and
all franchise taxes, branch taxes, taxes on doing business or taxes on the
capital or net worth of any Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed in lieu of net income taxes
(i) by the jurisdiction under the laws of which such Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having

 

23



--------------------------------------------------------------------------------

executed, delivered or performed its obligations, or received payment under or
enforced, this Credit Agreement or any Notes. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
an Agent or any Lender hereunder or under any Notes, (A) the amounts so payable
to the Agent or such Lender shall be increased to the extent necessary to yield
to the Agent or such Lender (after payment of all Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Credit Agreement and any Notes, provided, however, that the
Borrower shall be entitled to deduct and withhold any Non-Excluded Taxes and
shall not be required to increase any such amounts payable to any Lender that is
not organized under the laws of the United States of America or a state thereof
if such Lender fails to comply with the requirements of paragraph (b) of this
Section 4.4 whenever any Non-Excluded Taxes are payable by the Borrower, and (B)
as promptly as possible after requested, the Borrower shall send to the Agent
for its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Agent and any Lender for any incremental Non-Excluded Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. The agreements in this Section 4.4 shall survive the termination
of this Credit Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

(i) on or before the date of any payment by the Borrower under this Credit
Agreement or the Notes to such Lender, deliver to the Borrower and the Agent (x)
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI, or successor applicable form, as the case may be, certifying that it
is entitled to receive payments under this Credit Agreement and any Notes
without deduction or withholding of any United States federal income taxes and
(y) an Internal Revenue Service Form W-8BEN or W-9, or successor applicable
form, as the case may be, certifying that it is entitled to an exemption from
United States backup withholding tax;

 

(A) deliver to the Borrower and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and

 

(B) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Agent; or

 

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the Borrower
(for the benefit of the Borrower and the Agent) that it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) agree to
furnish to the Borrower, on or before the date of any payment by the Borrower,
with a copy to the Agent, two

 

24



--------------------------------------------------------------------------------

accurate and complete original signed copies of Internal Revenue Service Form
W-8 BEN, or successor applicable form certifying to such Lender’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Internal Revenue
Code with respect to payments to be made under this Credit Agreement and any
Notes (and to deliver to the Borrower and the Agent two further copies of such
form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by the
Borrower or the Agent for filing and completing such forms), and (C) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrower,
to provide to the Borrower (for the benefit of the Borrower and the Agent) such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement and any Notes.

 

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder and renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such requirements.
Each Person that shall become a Lender or a participant of a Lender pursuant to
Section 11.3 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms, certifications and statements required pursuant to
this subsection (b); provided that in the case of a participant of a Lender, the
obligations of such participant of a Lender pursuant to this subsection (b)
shall be determined as if the participant of a Lender were a Lender except that
such participant of a Lender shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.

 

SECTION 4.5. Replacement of Lenders.

 

The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Loans to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4,
then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Agent under Section 11.3(b) and any
expense pursuant to Section 4) and in its sole discretion, require such Lender
to transfer and assign in whole (but not in part), without recourse (in
accordance with and subject to the terms and conditions of Section 11.3(b)), all
of its interests, rights and obligations under this Credit Agreement to an
Eligible Assignee and shall assume such assigned obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (a) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority and (b) the Borrower or such assignee
shall have paid to the assigning Lender in immediately available funds the
principal of and interest accrued to the date of such payment on the portion of
the Loans hereunder held by such assigning Lender and all other amounts owed to
such assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4.

 

25



--------------------------------------------------------------------------------

ARTICLE 5.

 

CONDITIONS PRECEDENT

 

SECTION 5.1. Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and make the
initial Loan is subject to satisfaction (or waiver) of the following conditions:

 

(a) Executed Credit Documents. Receipt by the Agent of duly executed copies of
(i) this Credit Agreement, (ii) the Notes and (iii) all other Credit Documents,
each in form and substance acceptable to the Lenders.

 

(b) Corporate Documents. Receipt by the Agent of the following:

 

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.

 

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.

 

(iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.

 

(iv) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to the Borrower, certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure so to qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation and each other jurisdiction in
which the failure to pay such franchise taxes would have a Material Adverse
Effect.

 

(v) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

 

(c) Opinion of Counsel. Receipt by the Agent of an opinion, or opinions, from
legal counsel to the Borrower addressed to the Agent and the Lenders and dated
as of the Closing Date, in each case satisfactory in form and substance to the
Agent.

 

26



--------------------------------------------------------------------------------

(d) Financial Statements. The Lenders shall have received the audited financial
statements of the Borrower and its consolidated subsidiaries, for the fiscal
year ended December 31, 2003, including balance sheets and income and cash flow
statements, audited by independent public accountants of recognized standing and
prepared in accordance with GAAP, as well as the Borrower’s Report on Form 10-Q
filed with the Securities Exchange Commission for the quarter ended March 31,
2004.

 

(e) Fees and Expenses. Payment by the Borrower of all fees and expenses owed by
it to the Lenders and the Agent, including, without limitation, payment to the
Agent of the fees set forth in the Fee Letters.

 

(f) Litigation. Except as disclosed in the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2003, there shall not exist any action, suit,
investigation or proceeding, nor shall any action, suit, investigation or
proceeding, be pending or threatened before any arbitrator or Governmental
Authority, which materially adversely affects the Borrower or any transaction
contemplated hereby or on the ability of the Borrower to perform its obligations
under the Credit Documents.

 

(g) Material Adverse Effect. No event or condition shall have occurred since
December 31, 2003 that has had or would be likely to have a Material Adverse
Effect.

 

(h) Officer’s Certificates. The Agent shall have received a certificate or
certificates executed by the treasurer or assistant treasurer of the Borrower as
of the Closing Date stating that (i) the Borrower is in compliance with all
existing material financial obligations, (ii) no action, suit, investigation or
proceeding is pending or, to his knowledge, threatened in any court or before
any arbitrator or governmental instrumentality that purports to affect the
Borrower or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding would have or would be reasonably
expected to have a Material Adverse Effect and (iii) immediately after giving
effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated therein to occur on such date, (A) no Default or Event
of Default exists, (B) all representations and warranties contained herein and
in the other Credit Documents, are true and correct in all material respects on
and as of the date made, (C) the Borrower is in compliance with the financial
covenants set forth in Sections 7.2(a) and (b) and (D) the Borrower is Solvent.

 

(i) The Agent shall have received evidence satisfactory to it that the
“Commitments” under that certain Third Amended and Restated 364 Day Credit
Agreement, dated as of April 8, 2003, among the Borrower, the lenders party
thereto, J.P. Morgan Securities Inc., as lead arranger and book manager,
Citibank, N.A. and U.S. Bank National Association, as syndication agents, Credit
Suisse First Boston, as documentation agent, and JPMorgan, as administrative
agent for the lenders party thereto have been terminated and that all “Borrower
Obligations” thereunder have been paid and performed.

 

(j) Patriot Act. The Agent shall have received all documentation and information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

27



--------------------------------------------------------------------------------

(k) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

 

SECTION 5.2. Conditions to Loans.

 

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans unless:

 

(a) Request. The Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing in conformance with all the terms and conditions
of this Credit Agreement.

 

(b) Representations and Warranties. The representations and warranties made by
the Borrower herein are true and correct in all material respects at and as if
made as of the date of the funding of the Loans.

 

(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

 

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof), the sum of the Loans outstanding shall
not exceed the Commitments.

 

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.

 

ARTICLE 6.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to each Lender that:

 

SECTION 6.1. Organization and Good Standing.

 

The Borrower (a) is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (b) is
duly qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have a
Material Adverse Effect and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted.

 

SECTION 6.2. Due Authorization.

 

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action to, execute,
deliver and perform this Credit Agreement and the other Credit Documents.

 

28



--------------------------------------------------------------------------------

SECTION 6.3. No Conflicts.

 

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the Public Utility Holding Company Act of 1935, as amended), regulation
(including without limitation, Regulation U, Regulation X and any regulation
promulgated by the Federal Energy Regulatory Commission), order, writ, judgment,
injunction, decree or permit applicable to it, (c) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound, the
violation of which could have a Material Adverse Effect or (d) result in or
require the creation of any Lien upon or with respect to its properties.

 

SECTION 6.4. Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been
obtained.

 

SECTION 6.5. Enforceable Obligations.

 

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

SECTION 6.6. Financial Condition.

 

(a) The financial statements delivered to the Lenders pursuant to Section 5.1(d)
and pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3) and (ii) present fairly the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of such date and for such periods.

 

(b) Since December 31, 2003, there has been no sale, transfer or other
disposition by the Borrower of any material part of the business or property of
the Borrower, and no purchase or other acquisition by the Borrower of any
business or property (including any capital stock of any other Person) material
in relation to the financial condition of the Borrower, in each case, which is
not (i) reflected in the most recent financial statements delivered to the
Lenders pursuant to Section 7.1 or in the notes thereto or (ii) otherwise
permitted by the terms of this Credit Agreement and communicated to the Agent.

 

29



--------------------------------------------------------------------------------

SECTION 6.7. No Material Change.

 

Since December 31, 2003, there has been no development or event relating to or
affecting the Borrower that has had or would be reasonably expected to have a
Material Adverse Effect.

 

SECTION 6.8. No Default.

 

The Borrower is not in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound,
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default presently exists and is
continuing.

 

SECTION 6.9. Indebtedness.

 

As of December 31, 2003, the Borrower had no Indebtedness except as disclosed in
the financial statements referenced in Section 5.1(d).

 

SECTION 6.10. Litigation.

 

There is no action, suit, investigation or legal, equitable, arbitration or
administrative proceeding pending or, to the knowledge of the Borrower,
threatened, against the Borrower that has had or would be reasonably expected to
have a Material Adverse Effect.

 

SECTION 6.11. Taxes.

 

The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes that are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. As of the date of this
Credit Agreement, the Borrower is not aware of any proposed tax assessments
against it that have had or would be reasonably expected to have a Material
Adverse Effect.

 

SECTION 6.12. Compliance with Law.

 

The Borrower is in compliance with all material laws, rules, regulations, orders
and decrees applicable to it or to its properties.

 

SECTION 6.13. ERISA.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:

 

(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably expected to occur,
with respect to any Plan; (ii) no “accumulated

 

30



--------------------------------------------------------------------------------

funding deficiency,” as such term is defined in Section 302 of ERISA and Section
412 of the Code, whether or not waived, has occurred with respect to any Plan;
(iii) each Plan has been maintained, operated, and funded in compliance with its
own terms and in material compliance with the provisions of ERISA, the Code, and
any other applicable federal or state laws; and (iv) no Lien in favor or the
PBGC or a Plan has arisen or is reasonably likely to arise on account of any
Plan.

 

(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.

 

(c) The actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities, except as disclosed
in the Borrower’s financial statements.

 

(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

 

(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan that has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(f) The present value (determined using actuarial and other assumptions that are
reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans that are welfare benefit plans (as defined in Section 3(l)
of ERISA), net of all assets under all such Plans allocable to such benefits,
are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.

 

(g) Each Plan that is a welfare plan (as defined in Section 3(l) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

 

31



--------------------------------------------------------------------------------

SECTION 6.14. Use of Proceeds; Margin Stock.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.9. None of such proceeds will be used (a) in violation of
Regulation U or Regulation X (i) for the purpose of purchasing or carrying any
“margin stock” as defined in Regulation U or Regulation X or (ii) for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry “margin stock” or (b) for the acquisition of another Person
unless the board of directors (or other comparable governing body) or
stockholders, as appropriate, of such Person has approved such acquisition.

 

SECTION 6.15. Government Regulation.

 

The Borrower is an exempt holding company by order of the United States
Securities and Exchange Commission under Section 3(a)(1) of the Public Utility
Holding Company Act of 1935 (as amended, the “Utility Act”), and accordingly is
exempt from the provisions of the Utility Act other than with respect to certain
acquisitions of securities of a public utility. The Borrower is not an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, or controlled by such a company.

 

SECTION 6.16. Solvency.

 

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement will be, Solvent.

 

SECTION 6.17. Disclosure.

 

Neither this Credit Agreement nor any financial statement delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading.

 

SECTION 6.18. Environmental Matters.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in compliance with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the Properties or the businesses operated by the Borrower (the
“Businesses”), and (c) there are no conditions relating to the Businesses or
Properties that would reasonably be expected to give rise to a liability under
any applicable Environmental Laws.

 

32



--------------------------------------------------------------------------------

ARTICLE 7.

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and other
obligations hereunder, have been paid in full and the Commitments hereunder
shall have terminated:

 

SECTION 7.1. Information Covenants.

 

The Borrower will furnish, or cause to be furnished, to the Agent:

 

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with a common stock equity statement that
includes retained earnings and a consolidated statement of cash flows for such
fiscal year, setting forth in comparative form figures for the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect. The Lenders
agree that delivery of the Borrower’s Form 10-K will meet the financial
information requirements of this subsection (a).

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter, in which case 120 days after the end thereof) a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal quarter, together with a related
consolidated statement of cash flows for such fiscal quarter in each case
setting forth in comparative form figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by the review letter required to be filed with the Borrower’s
quarterly reports on Form 10-Q pursuant to Section 10-01(d) of Regulation S-X,
if any, and a certificate of the treasurer or assistant treasurer of the
Borrower to the effect that such quarterly financial statements fairly present
in all material respects the financial condition of the Borrower and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments. The Lenders agree that the delivery of the
Borrower’s Form 10-Q will meet the financial information requirements of this
subsection (b).

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the treasurer
or assistant treasurer of the Borrower, substantially in the form of Exhibit
7.1(c), (i) demonstrating compliance with the financial covenants contained in
Sections 7.2(a) and (b) by calculation thereof as of the end of each such fiscal
period, (ii) stating that no Default or Event of Default exists, or if any
Default or Event of Default does exist, specifying the nature and extent thereof
and what action the Borrower proposes to take with respect thereto and (iii)
confirming the then existing senior unsecured debt ratings of the Borrower.

 

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower shall send to
its shareholders.

 

33



--------------------------------------------------------------------------------

(e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Agent immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower the claim of which is in excess of
$50,000,000 or that, if adversely determined, would have or be reasonably likely
to have a Material Adverse Effect or (B) the institution of any proceedings
against the Borrower with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation, or alleged violation of any
federal, state or local law, rule or regulation, the violation of which would
likely have a Material Adverse Effect.

 

(f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrower will give written notice to the Agent and each of the Lenders
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Borrower
or any of their ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts that the Borrower or any of its
Subsidiaries or ERISA Affiliates is required to contribute to each Plan pursuant
to its terms and as required to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto; or (iv) any change in the funding
status of any Plan that would be reasonably expected to have a Material Adverse
Effect; together, with a description of any such event or condition or a copy of
any such notice and a statement by an officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Borrower
with respect thereto. Promptly upon request, the Borrower shall furnish the
Agent and each of the Lenders with such additional information concerning any
Plan as may be reasonably requested, including, but not limited to, copies of
each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan-year” (within the meaning of Section 3(39) of ERISA).

 

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Agent or the Required Lenders may reasonably request.

 

SECTION 7.2. Financial Covenants.

 

(a) Total Funded Debt to Capitalization. The ratio of (a) Total Funded Debt to
(b) Capitalization shall at all times be less than or equal to .70 to 1.0.

 

(b) Interest Coverage Ratio. The Borrower will not permit its ratio of
Consolidated EBITDA to Consolidated Interest Expense for any consecutive four
quarter period to be less than

 

34



--------------------------------------------------------------------------------

2.5 to 1.0. Attached as Schedule 7.2(b) is a calculation of Consolidated EBITDA
to Consolidated Interest Expense for the four quarter period ended December 31,
2003.

 

(c) In making calculations required by subsections (a) and (b), the following
shall be excluded: (i) Indebtedness incurred by the Borrower or any Subsidiary
in connection with the issuance of Environmental Trust Bonds, as well as accrued
interest thereon, and (ii) variable interest entities whose financial statements
are consolidated with those of the Borrower and its Subsidiaries solely because
of Financial Accounting Standards Board Interpretation 46R, Consolidation of
Variable Interest Entities (revised December 2003).

 

SECTION 7.3. Preservation of Existence and Franchises.

 

The Borrower will do all things necessary to preserve and keep in full force and
effect its existence, and material rights, franchises and authority.

 

SECTION 7.4. Books and Records.

 

Subject to Section 1.3, the Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

 

SECTION 7.5. Compliance with Law.

 

The Borrower will comply with all laws, rules, regulations and orders, and all
applicable restrictions imposed by all Governmental Authorities applicable to it
and its property, if the failure to comply would have or be reasonably expected
to have a Material Adverse Effect.

 

SECTION 7.6. Payment of Taxes and Other Indebtedness.

 

The Borrower will pay, settle or discharge (a) all material taxes, assessments
and governmental charges or levies imposed upon it, or upon its income or
profits, or upon any of its properties, before they shall become delinquent, (b)
all lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) all of its
other Indebtedness as such shall become due (to the extent such repayment is not
otherwise prohibited by this Credit Agreement); provided, however, that the
Borrower shall not be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness that is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or reasonably be expected to have a Material Adverse
Effect.

 

SECTION 7.7. Insurance.

 

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.

 

35



--------------------------------------------------------------------------------

SECTION 7.8. Performance of Obligations.

 

The Borrower will perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound and
that pertain to Indebtedness in excess of $50,000,000.

 

SECTION 7.9. Use of Proceeds.

 

The proceeds of the Loans may be used solely (a) to provide working capital and
(b) for other general corporate purposes; provided that proceeds of the Loans
may not be used to acquire another Person unless the board of directors (or
other comparable body) or shareholders, as appropriate, of such Person has
approved such acquisition.

 

SECTION 7.10. Audits/Inspections.

 

Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Agent, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
the Borrower’s property, including its books and records, its accounts
receivable and inventory, the Borrower’s facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record any information such representative obtains and shall permit the Agent or
its representatives to investigate and verify the accuracy of information
provided to the Lenders and to discuss all such matters with the officers,
employees and representatives of the Borrower.

 

ARTICLE 8.

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and other
obligations hereunder, have been paid in full and the Commitments hereunder
shall have terminated:

 

SECTION 8.1. Nature of Business.

 

The Borrower will not alter in any material respect the character of its
business from that conducted as of the Closing Date; provided that the foregoing
shall not prevent the disposition of assets, business or operations permitted by
Section 8.3 below so long as the Borrower shall have complied with all other
terms and conditions of this Credit Agreement.

 

SECTION 8.2. Consolidation and Merger.

 

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that a Person may be merged or consolidated with or into
the Borrower; so long as (a) the Borrower shall be the continuing or surviving
corporation and (b) immediately before and after such merger or consolidation
there does not exist a Default or an Event of Default.

 

36



--------------------------------------------------------------------------------

SECTION 8.3. Sale or Lease of Assets.

 

Within any twelve month period, the Borrower will not, and will not permit its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of assets,
business or operations with a fair market value in excess of twenty-five percent
(25%) of Total Assets, as calculated as of the end of the most recent fiscal
quarter; provided that any sale of “environmental control property” (as defined
in Section 196.027(1)(h) of the Wisconsin Statutes) in connection with the
issuance of Environmental Trust Bonds shall be excluded from the calculation of
the foregoing covenant.

 

SECTION 8.4. Arm’s-Length Transactions.

 

The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any officer or director
other than on terms and conditions substantially as favorable than would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer or director.

 

SECTION 8.5. Fiscal Year.

 

The Borrower will not change its fiscal year (a) without prior written
notification to the Lenders and (b) if such change would materially affect the
Lenders’ ability to read and interpret the financial statements delivered
pursuant to Section 7.1 or calculate the financial covenant in Section 7.2(a) or
(b).

 

SECTION 8.6. Liens.

 

The Borrower will not contract, create, incur, assume or permit to exist any
Lien with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or after acquired, except
for the following: (a) Liens securing Borrower Obligations, (b) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosures, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carriers’, landlords’ and
other nonconsensual statutory Liens that are not yet due and payable, which have
been in existence less than 90 days or that are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(d) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs, (e) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (f) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (g) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or

 

37



--------------------------------------------------------------------------------

encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (j) any Lien created or arising over any property that is acquired,
constructed or created by the Borrower, but only if (i) such Lien secures only
principal amounts (not exceeding the cost of such acquisition, construction or
creation) raised for the purposes of such acquisition, construction or creation
together with any costs, expenses, interest and fees incurred in relation
thereto or a guarantee given in respect thereof, (ii) such Lien is created or
arises on or before 180 days after the completion of such acquisition,
construction or creation and (iii) such Lien is confined solely to the property
so acquired, constructed or created and any improvements thereto, (k) any Lien
on any property or assets acquired from a Person that is merged with or into the
Borrower in accordance with Section 8.2, and is not created in anticipation of
any such transaction, (l) any Lien on any property or assets existing at the
time of acquisition of such property or assets by the Borrower and that is not
created in anticipation of such acquisition, (m) any extension, renewal or
replacement (or successive extensions, renewals or replacements), as a whole or
in part, of any Liens referred to in the foregoing clauses (a) through (l), for
amounts not exceeding the principal amount of the Indebtedness secured by the
Lien so extended, renewed or replaced; provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets) and (n) other Liens not previously described in clauses
(a) through (m) above to the extent such Liens, in the aggregate, do not secure
Indebtedness exceeding 15% of Total Assets.

 

SECTION 8.7. Negative Pledge on Utility Stock.

 

For the duration of this Credit Agreement, the Borrower will not create or incur
or allow any of its Subsidiaries to create or incur any pledge or security
interest on any of the capital stock of Wisconsin Electric Power Company or
Wisconsin Gas Company held by the Borrower or one of its Subsidiaries as of the
date of this Credit Agreement.

 

ARTICLE 9.

 

EVENTS OF DEFAULT

 

SECTION 9.1. Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans; or (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any interest on the
Loans or of any fees or other amounts owing hereunder, under any of the other
Credit Documents or in connection herewith.

 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or

 

38



--------------------------------------------------------------------------------

certificate delivered or required to be delivered pursuant hereto or thereto,
shall prove untrue in any material respect on the date as of which it was deemed
to have been made.

 

(c) Covenants. The Borrower shall:

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2(a) or (b), 8.2, 8.3 or 8.6; or

 

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 7.1, 7.3, 7.4, 7.5, 7.10, 8.1, 8.4 or 8.5 and
such default shall continue unremedied for a period of five Business Days after
the earlier of the Borrower becoming aware of such default or notice thereof
given by the Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Agent.

 

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby.

 

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs; or (ii) an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect is commenced against
the Borrower and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower shall
admit in writing its inability to pay its debts generally as they become due or
any action shall be taken by such Person in furtherance of any of the aforesaid
purposes.

 

(f) Defaults Under Other Agreements.

 

(i) The Borrower shall default in the due performance or observance (beyond the
applicable grace period with respect thereto) of any material obligation or
condition of any contract or lease to which it is a party, if such default
constitutes or would reasonably be expected to constitute a Material Adverse
Effect.

 

39



--------------------------------------------------------------------------------

(ii) With respect to any Indebtedness in excess of $50,000,000 (other than
Indebtedness outstanding under this Credit Agreement) of the Borrower (i) the
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit, the holder of the holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
any such Indebtedness to become due prior to its stated maturity; or (ii) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment prior to the stated
maturity thereof; or (iii) any such Indebtedness shall mature and remain unpaid.

 

(iii) There shall exist an “Event of Default” under and as defined in the
Existing Three Year Facility.

 

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower involving a liability of $50,000,000 or more, in the
aggregate (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage), and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower shall have a grace period of 30
days with respect to each such periodic payment.

 

(h) ERISA. The occurrence of any of the following events or conditions if any of
the same would be reasonably expected to have a Material Adverse Effect: (A) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (B) a Termination Event
shall occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (C) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in (i) the termination of such Plan for
purposes of Title IV of ERISA, or (ii) the Borrower or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur that would be reasonably expected
to subject the Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(i) Change of Control. The occurrence of any Change of Control.

 

40



--------------------------------------------------------------------------------

SECTION 9.2. Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder) the Agent may, and shall, upon the request
and direction of the Required Lenders, by written notice to the Borrower take
any of the following actions without prejudice to the rights of the Agent or any
Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

 

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(ii) Acceleration of Loans. Declare the unpaid amount of all Borrower
Obligations to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

 

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Lenders and the Agent hereunder
shall immediately become due and payable without the giving of any notice or
other action by the Agent or the Lenders.

 

Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.

 

SECTION 9.3. Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence of an Event of Default, all amounts collected or received by the
Agent or any Lender on account of amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;

 

SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;

 

41



--------------------------------------------------------------------------------

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

 

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

 

FIFTH, to all other obligations that shall have become due and payable under the
Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

 

ARTICLE 10.

 

AGENCY PROVISIONS

 

SECTION 10.1. Appointment.

 

Each Lender hereby designates and appoints JPMorgan Chase Bank as agent of such
Lender to act as specified herein and under the other Credit Documents, and each
such Lender hereby authorizes the Agent, as the agent for such Lender, to take
such action on its behalf under the provisions of this Credit Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated by the terms hereof and of the other Credit Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Agent shall not have any duties or responsibilities,
except those expressly set forth herein and therein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Agent. The provisions of this Section are solely for the benefit of
the Agent and the Lenders and the Borrower shall not have any rights as a third
party beneficiary of the provisions hereof. In performing its functions and
duties under this Credit Agreement and the other Credit Documents, the Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for the Borrower.

 

SECTION 10.2. Delegation of Duties.

 

The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

42



--------------------------------------------------------------------------------

SECTION 10.3. Exculpatory Provisions.

 

Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person’s own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Credit Agreement, or any
of the other Credit Documents or for any representations, warranties, recitals
or statements made herein or therein or made by the Borrower in any written or
oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Agent to the Lenders or by or on behalf of the Borrower
to the Agent or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Default or Event of
Default or to inspect the properties, books or records of the Borrower. The
Agent is not a trustee for the Lenders and owes no fiduciary duty to the
Lenders.

 

SECTION 10.4. Reliance on Communications.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower, independent accountants and other experts
selected by the Agent with reasonable care). The Agent may deem and treat the
Lenders as the owner of its interests hereunder for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Agent in accordance with Section 11.3(b). The Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or under any
of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 11.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

 

43



--------------------------------------------------------------------------------

SECTION 10.5. Notice of Default.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Lender or the Borrower referring to this Credit Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders. The Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

 

SECTION 10.6. Non-Reliance on Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to make its Extensions of Credit hereunder and enter
into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Borrower that may come
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

SECTION 10.7. Indemnification.

 

Each Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to its Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including without limitation at any time
following the payment in full of the Borrower Obligations) be imposed on,
incurred by or asserted against the Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent. If any indemnity furnished to the Agent for any

 

44



--------------------------------------------------------------------------------

purpose shall, in the opinion of the Agent, be insufficient or become impaired,
the Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 10.7 shall survive the payment of the Borrower
Obligations and all other amounts payable hereunder and under the other Credit
Documents.

 

SECTION 10.8. Agent in Its Individual Capacity.

 

The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though the Agent were not Agent hereunder. With respect to the Loans
made and all Borrower Obligations owing to it, the Agent in its individual
capacity shall have the same rights and powers under this Credit Agreement as
any Lender and may exercise the same as though they were not Agent, and the
terms “Lender” and “Lenders” shall include the Agent in its individual capacity.

 

SECTION 10.9. Successor Agent.

 

The Agent may, and at the request of the Required Lenders shall, resign as the
Agent upon 30 days notice to the Lenders. If the Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be approved, so long as no
Default or Event of Default exists, by the Borrower. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 10 and Section 11.5 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the Agent under
this Credit Agreement. If no successor agent has accepted appointment as the
Agent by the date that is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

ARTICLE 11.

 

MISCELLANEOUS

 

SECTION 11.1. Notices.

 

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device), (c)
the Business Day following the day on which the same has been delivered prepaid
to a reputable national overnight air courier service, or (d) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers set forth on

 

45



--------------------------------------------------------------------------------

Schedule I, or at such other address as such party may specify by written notice
to the other parties hereto. Any information, notice, document or other
communication posted by the Agent on Intralinks shall constitute delivery of
such information, notice, document or other communication to each Lender upon
receipt by such Lender of notification from the Agent that such information,
notice, document or other communication has been posted.

 

SECTION 11.2. Right of Set-Off.

 

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Agent or the Lenders shall have made any demand
hereunder and although such obligations, liabilities or claims, or any of them,
may be contingent or unmatured, and any such set-off shall be deemed to have
been made immediately upon the occurrence of an Event of Default even though
such charge is made or entered on the books of such Lender subsequent thereto.
The Borrower hereby agrees that any Person purchasing a participation in the
Loans and Commitments hereunder pursuant to Section 11.3(c) may exercise all
rights of set-off with respect to its participation interest as fully as if such
Person were a Lender hereunder.

 

SECTION 11.3. Benefit of Agreement.

 

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests without the prior written consent of the Lenders; and provided,
further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.

 

(b) Assignments. Each Lender may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of its Loans, its Notes, and its
Commitment); provided, however, that:

 

(i) each such assignment shall be to an Eligible Assignee;

 

(ii) except in the case of an assignment to another Lender, an Approved Fund of
any Lender or an Affiliate of a Lender, or an assignment of all of a Lender’s
rights and obligations under this Credit Agreement, any such partial assignment
shall be in an amount at least equal to $5,000,000 (or, if less, the remaining
amount of the Commitment being assigned by such Lender) and an integral multiple
of $1,000,000 in excess thereof;

 

46



--------------------------------------------------------------------------------

(iii) each such assignment by a Lender shall be of a constant and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

 

(iv) the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment Agreement in substantially the form of Exhibit
11.3(b), together with a processing fee (other than in connection with any
assignment to an Affiliate of such Lender) from the assignor of $3,500; and

 

(v) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Credit Agreement.

 

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this subsection (b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof; it shall deliver to the Borrower and the Agent certification as
to exemption from deduction or withholding of taxes in accordance with Section
4.4.

 

By executing and delivering an assignment agreement in accordance with this
subsection (b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender represents and warrants that it is
legally authorized to enter into such assignment agreement and it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim created by such assigning Lender and the assignee warrants
that it is an Eligible Assignee; (B) except as set forth in clause (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto; (C) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (D) such assignee confirms
that it has received a copy of this Credit Agreement, the other Credit Documents
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such assignment agreement;
(E) such assignee will independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement and
the other Credit Documents; (F) such assignee appoints and authorizes the Agent
to take such action on its behalf and to exercise

 

47



--------------------------------------------------------------------------------

such powers under this Credit Agreement or any other Credit Document as are
delegated to the Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto; and (G) such assignee agrees that it will
perform in accordance with their terms all the obligations that by the terms of
this Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender.

 

(c) Register. The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Acceptance. Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Agent shall, if such Assignment Agreement has been
completed and is in substantially the form of Exhibit 11.3(b) hereto, (i) accept
such Assignment Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.

 

(e) Participations. Each Lender may sell participations to one or more Persons
in all or a portion of its rights, obligations or rights and obligations under
this Credit Agreement (including all or a portion of its Commitment, its Notes
and its Loans); provided, however, that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 4.1 through 4.4, inclusive, and the right of
set-off contained in Section 11.2, and (iv) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement, and such Lender shall retain the sole
right to enforce the obligations of the Borrower relating to its Loans and its
Notes and to approve any amendment, modification, or waiver of any provision of
this Credit Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Notes, extending any principal payment date or date fixed for
the payment of interest on such Loans or Notes, or extending its Commitment).

 

(f) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.

 

(g) Information. Any Lender may furnish any information concerning the Borrower
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) or to any party that such
Lender has engaged or proposes

 

48



--------------------------------------------------------------------------------

to engage in any swap, securitization or derivative transaction involving any of
such Lender’s rights or obligations hereunder.

 

SECTION 11.4. No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies that the Agent or any
Lender would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agent or the
Lenders to any other or further action in any circumstances without notice or
demand.

 

SECTION 11.5. Payment of Expenses, etc.

 

The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent and the Lead Arranger in connection with (A) the negotiation,
preparation, execution and delivery and administration of this Credit Agreement
and the other Credit Documents and the documents and instruments referred to
therein (including, without limitation, legal fees of the Agent) and (B) any
amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Credit Agreement, (ii) pay all reasonable out-of-pocket
costs and expenses of the Agent and the Lenders in connection with (A)
enforcement of the Credit Documents and the documents and instruments referred
to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Agent and
each of the Lenders) and (B) any bankruptcy or insolvency proceeding of the
Borrower and (iii) indemnify the Agent, the Lead Arranger and each Lender, its
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not the Agent, the Lead Arranger or any Lender is a party
thereto) related to the entering into and/or performance of any Credit Document
or the use of proceeds of any Loans (including other extensions of credit)
hereunder or the consummation of any other transactions contemplated in any
Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross negligence
or willful misconduct on the part of the Person to be indemnified).

 

SECTION 11.6. Amendments, Waivers and Consents.

 

Neither this Credit Agreement, nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such

 

49



--------------------------------------------------------------------------------

amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrower; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

 

(a) extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal;

 

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder;

 

(c) reduce or waive the principal amount of any Loan;

 

(d) increase or extend the Commitment of a Lender (it being understood and
agreed that a waiver of any Default or Event of Default shall not constitute a
change in the terms of any Commitment of any Lender);

 

(e) release the Borrower from its obligations under the Credit Documents;

 

(f) amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;

 

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

 

(h) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents.

 

In addition to the consent of the Required Lenders or each Lender affected
thereby, as the case may be, no provision of Section 10 may be amended or
modified without the consent of the Agent.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

 

SECTION 11.7. Counterparts/Telecopy.

 

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.

 

50



--------------------------------------------------------------------------------

SECTION 11.8. Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

SECTION 11.9. Defaulting Lender.

 

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Loan Documents shall apply to such Defaulting Lender.

 

SECTION 11.10. Survival of Indemnification and Representations and Warranties.

 

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans and the repayment of the Loans and other obligations and the
termination of the Commitments hereunder.

 

SECTION 11.11. Governing Law; Venue.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, or
of the United States for the Southern District of New York, and, by execution
and delivery of this Credit Agreement, the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts. The Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law or to commence legal proceedings or to otherwise proceed against the
Borrower in any other jurisdiction.

 

(b) The Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

SECTION 11.12. Waiver of Jury Trial; Waiver of Consequential Damages.

 

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS

 

51



--------------------------------------------------------------------------------

CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER AGREES NOT TO ASSERT ANY CLAIM AGAINST THE
AGENT, ANY LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR
OTHERWISE RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.

 

SECTION 11.13. Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 

SECTION 11.14. Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

SECTION 11.15. Further Assurances.

 

The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are necessary to carry out the intent of
this Credit Agreement and the other Credit Documents.

 

SECTION 11.16. Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

[Remainder of Page Intentionally Left Blank]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WISCONSIN ENERGY CORPORATION, as Borrower By   /s/    JEFFREY P. WEST          
  Jeffrey P. West     Treasurer

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Agent and as a Lender By   /s/    MIKE DEFORGE          
  Mike DeForge     Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-2



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By   /s/    FRANCIS J. DELANEY        

Name:

  Francis J. DeLaney

Title:

  Managing Director By   /s/    TIMOTHY F. VINCENT        

Name:

  Timothy F. Vincent

Title:

  Director

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-3



--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Lender By   /s/    JAMES P. SURLESS        

Name:

  James P. Surless

Title:

  Vice President By   /s/    LAURA ANNE RAFFA        

Name:

  Laura Anne Raffa

Title:

  Executive Vice President & Corporate Manager

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-4



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender By   /s/    JOHN V. YANCEY        

Name:

  John V. Yancey

Title:

  Senior Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-5



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD. CHICAGO BRANCH, as a Lender By  
/s/    SHINICHIRO MUNECHIKA        

Name:

  Shinichiro Munechika

Title:

  Deputy General Manager

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-6



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By   /s/    SYDNEY G. DENNIS        

Name:

  Sydney G. Dennis

Title:

  Director

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-7



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By   /s/    ANITA J. BRICKELL        

Name:

  Anita J. Brickell

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-8



--------------------------------------------------------------------------------

KBC BANK N.V., as a Lender By   /s/    JEAN-PIERRE DIELS        

Name:

  Jean-Pierre Diels

Title:

  First Vice President By   /s/    ERIC RASKIN        

Name:

  Eric Raskin

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-9



--------------------------------------------------------------------------------

LASALLE BANK, NATIONAL ASSOCIATION, as a Lender By   /s/    MATTHEW D.
RODGERS        

Name:

  Matthew D. Rodgers

Title:

  Loan Officer

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-10



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB, as a Lender By   /s/    GARY T. TAYLOR        

Name:

  Gary T. Taylor

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-11



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK, as a Lender By   /s/    LEO D. FREEMAN        

Name:

  Leo D. Freeman

Title:

  Vice President By   /s/    JAMES R. MILLER        

Name:

  James R. Miller

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-12



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD, as a Lender By   /s/    MARK GRONICH        

Name:

  Mark Gronich

Title:

  Senior Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-13



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By   /s/    DANIEL TWENGE        

Name:

  Daniel Twenge

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-14



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By   /s/    KATHLEEN D. SCHURR        

Name:

  Kathleen D. Schurr

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-15



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, New York Branch, as a Lender By   /s/    G. WAYNE
HOSANG        

Name:

  G. Wayne Hosang

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-16



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, New York Branch, as a Lender

By   /s/    WILLIAM M. GINN        

Name:

  William M. Ginn

Title:

  General Manager

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-17



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By   /s/    SEAN ROCHE        

Name:

  Sean Roche

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-18



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By   /s/    DORIS MESA        

Name:

  Doris Mesa

Title:

  Associate Director Banking Products Services, US By   /s/    WILFRED V.
SAINT        

Name:

  Wilfred V. Saint

Title:

  Director Banking Products Services, US

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-19



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By   /s/    SANDRA J. HARTAY        

Name:

  Sandra J. Hartay

Title:

  Vice President

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-20



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By   /s/    LAWRENCE P.
SULLIVAN        

Name:

  Lawrence P. Sullivan

Title:

  Director

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-21



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation), as a Lender By   /s/    JENNIFER M. HILL        

Name:

  Jennifer M. Hill

Title:

  CFO

 

Signature Page to Wisconsin Energy Corporation Credit Agreement

 

S-22



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Commitments and Commitment Percentages, Addresses for Notices

 

Name of Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Commitment
Percentage


--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

   Eurodollar
Lending
Office


--------------------------------------------------------------------------------

BNP Paribas    $ 15,000,000    0.50000    [This information has been omitted as
it contains personal contact information.]    Same as
Domestic
Lending
Office Bank Hapoalim    $ 8,250,000    0.27500         Same as
Domestic
Lending
Office The Bank of New York    $ 15,000,000    0.50000         Same as
Domestic
Lending
Office The Bank of Tokyo-Mitsubishi    $ 15,000,000    0.50000         Same as
Domestic
Lending
Office Barclays Bank PLC    $ 15,000,000    0.50000         Same as
Domestic
Lending
Office Citibank, N.A.    $ 20,250,000    0.67500         Same as
Domestic
Lending
Office

 

I-1



--------------------------------------------------------------------------------

JPMorgan Chase Bank    $ 20,250,000    0.67500         Same as
Domestic
Lending
Office KBC N.V.    $ 8,250,000    0.27500         Same as
Domestic
Lending
Office La Salle Bank, National Association    $ 15,000,000    0.50000        
Same as
Domestic
Lending
Office Lehman    $ 17,250,000    0.57500         Same as
Domestic
Lending
Office M&I Marhsall & Ilsley bank    $ 15,000,000    0.50000         Same as
Domestic
Lending
Office Mizuho Bank    $ 8,250,000    0.27500         Same as
Domestic
Lending
Office

 



--------------------------------------------------------------------------------

Morgan Stanley Bank    $ 15,000,000    0.50000         Same as
Domestic
Lending
Office Northern Trust Company    $ 8,250,000    0.27500         Same as
Domestic
Lending
Office SG Cowen    $ 8,250,000    0.27500         Same as
Domestic
Lending
Office Sumitomo Mitsui Banking Corporation    $ 15,000,000    0.50000        
Same as
Domestic
Lending
Office SunTrust Bank    $ 8,250,000    0.27500         Same as
Domestic
Lending
Office

 



--------------------------------------------------------------------------------

UBS Loan Finance LLC    $ 15,000,000    0.50000         Same as
Domestic
Lending
Office U.S. Bank National Association    $ 20,250,000    0.67500         Same as
Domestic
Lending
Office Wachovia Bank, National Association    $ 20,250,000    0.67500        
Same as
Domestic
Lending
Office William Street Commitment Corporation    $ 17,250,000    0.57500        
Same as
Domestic
Lending
Office AGGREGATE COMMITMENTS:    $ 300,000,000               

 



--------------------------------------------------------------------------------

 

SCHEDULE 7.2(B)

 

CALCULATION OF CONSOLIDATED EBITDA TO

CONSOLIDATED INTEREST EXPENSE

FOR THE FOUR QUARTER PERIOD ENDED DECEMBER 31, 2003

 

Net Income

   $ 244.3  

Income from Discontinued Operations, net of tax

     (43.9 )

Interest expense

     212.0  

Distributions on Trust Preferred

     13.7  

Interest on $6.2 million

     0.4  

Preferred dividend

     1.2  

Income taxes

     110.2  

Impairment charge

     59.4  

Depreciation & Amortization (taken from cash flow)

     360.3       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EBITDA

   $ 957.6  

EBITDA/Interest Expense

     4.5  

 

7.2(b)-1



--------------------------------------------------------------------------------

 

EXHIBIT 2.2

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

To: JPMorgan Chase Bank, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Energy Corporation (the “Borrower”), the lenders party thereto and
JPMorgan Chase Bank, as agent

 

DATE:                         , 200  

 

This Notice of Borrowing is made pursuant to the terms of the Credit Agreement.
All capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Credit Agreement.

 

Please be advised that the Borrower is requesting a Borrowing in the amount of
$                     to be funded on                     ,          at the
interest rate option set forth in paragraph 3 below.

 

The interest rate option applicable to the requested Borrowing shall be equal
to:

 

  A. the Base Rate

 

  B. the Eurodollar Rate for an Interest Period of:

 

                         one month

                         two months

                         three months

                         six months

 

On the date of the requested Borrowing, immediately after giving effect to the
funding and the application thereof, the aggregate amount of Loans outstanding
will be $__________, which is less than or equal to the aggregate Commitments.

 

On and as of the date of the requested Borrowing, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document are true and correct in
all material respects except to the extent they expressly relate to an earlier
date.

 

No Default or Event of Default has occurred and is continuing or will be caused
by giving effect to this Notice of Borrowing.

 

2.2-1



--------------------------------------------------------------------------------

WISCONSIN ENERGY CORPORATION By        

Name:

       

Title:

   

 

2.2-2



--------------------------------------------------------------------------------

 

EXHIBIT 2.4

Form of Notice of Continuation/Conversion

 

NOTICE OF CONTINUATION/CONVERSION

 

To: JPMorgan Chase Bank, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Energy Corporation (the “Borrower”), the lenders party thereto and
JPMorgan Chase Bank, as agent

 

DATE:                     , 200  

 

1. This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

2. Please be advised that the Borrower is requesting that a portion of the
current outstanding Loans, in the amount of $                    , be continued
or converted at the interest rate option set forth in paragraph 3 below.

 

3. The interest rate option applicable to the continuation or conversion of all
or part of the existing Loans shall be equal to:

 

  A. the Base Rate

 

  B. the Eurodollar Rate for an Interest Period of

 

                     one month

                     two months

                     three months

                     six months

 

4. Subsequent to the continuation or conversion of the Loans, as requested
herein, the aggregate amount of Loans outstanding will be $                    ,
which is less than or equal to the aggregate Commitments.

 

2.4-1



--------------------------------------------------------------------------------

5. No Default or Event of Default has occurred and is continuing or would be
caused by giving effect to this Notice of Continuation/Conversion.

 

WISCONSIN ENERGY CORPORATION By        

Name:

       

Title:

   

 

2.4-2



--------------------------------------------------------------------------------

 

EXHIBIT 2.7

Form of Note

 

PROMISSORY NOTE

 

U.S. $[                    ]

  June 23, 2004

 

FOR VALUE RECEIVED, the undersigned, WISCONSIN ENERGY CORPORATION, a Wisconsin
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                                ] (the “Lender”) for the account of its
Applicable Lending Office on the Maturity Date (each as defined in the Credit
Agreement (as defined below)) the principal sum of U.S. $[                    ]
or, if less, the aggregate principal amount of the Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, dated as of June 23, 2004 (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, as agent (the “Agent”).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Agent, to such account as the Agent may from time to time
designate, in same day funds. Each Loan owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this promissory note.

 

This promissory note is entitled to the benefits of the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of Loans by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Loan being evidenced by
this promissory note and the entries made in the accounts maintained pursuant to
Section 2.3(a) and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

 

WISCONSIN ENERGY CORPORATION By        

Name:

       

Title:

   

 

2.7-1



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Loan

--------------------------------------------------------------------------------

 

Amount of Principal
Paid or Prepaid

--------------------------------------------------------------------------------

  

Unpaid
Principal


Balance

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

 

2.7-2



--------------------------------------------------------------------------------

 

EXHIBIT 7.1(C)

Form of Officer’s Certificate

 

OFFICER’S CERTIFICATE

 

To: JPMorgan Chase Bank, as Agent

 

Re: Credit Agreement, dated as of June 23, 2004 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Wisconsin Energy Corporation (the “Borrower”), the lenders party thereto and
JPMorgan Chase Bank, as agent

 

DATE:                     , 200  

 

Pursuant to the terms of the Credit Agreement, I,
                                                  [Chief Financial
Officer/Treasurer/Assistant Treasurer] of Wisconsin Energy Corporation hereby
certify that, as of the fiscal quarter ending                     ,         ,
the statements below are accurate and complete in all respects (all capitalized
terms used below shall have the meanings set forth in the Credit Agreement):

 

A. Attached hereto as Schedule I are (x) calculations (calculated as of the date
of the financial statements referred to in paragraph C. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement and (y) Borrower’s long-term senior unsecured debt
ratings as of the date hereof.

 

B. No Default or Event of Default under the Credit Agreement has occurred and is
continuing, except as indicated on a separate page attached hereto, together
with an explanation of the action taken or proposed to be taken by the Borrower
with respect thereto.

 

C. The quarterly/annual financial statements for the fiscal quarter/year ended
                    , which accompany this certificate, fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments.

 

[NAME OF OFFICER] By        

[Chief Financial Officer/Treasurer/ Assistant Treasurer]

 

7.1(c)-1



--------------------------------------------------------------------------------

 

SCHEDULE I

to EXHIBIT 7.1(C)

 

A. Total Funded Debt to Capitalization Ratio

 

1.      Total Funded Debt

   $                       

2.      Net Worth

   $                       

3.      Capitalization (Line 1 plus Line 2)

   $                       

4.      Total Funded Debt to Capitalization Ratio (Line 1 divided by Line 3):

                           : 1.0

 

Maximum Permitted Total Funded Debt to Capitalization Ratio:

   .70 : 1.0

 

B. Interest Coverage Ratio

 

1.      Consolidated EBITDA

   $                       

2.      Consolidated Interest Expense

   $                       

3.      Consolidated EBITDA to Consolidated Interest Expense (Line 1 divided by
Line 2):

                          : 1.0

 

Minimum Permitted Interest Coverage Ratio:

   2.5 : 1.0      

 

C. Borrower’s long-term senior unsecured debt ratings

 

1.      S&P

   ____________

2.      Moody’s

   ____________

 

7.1(c)-2



--------------------------------------------------------------------------------

 

EXHIBIT 11.3(b)

Form of Assignment and Acceptance

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Credit Agreement, dated as of June 23, 2004
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”), among Wisconsin Energy Corporation (the “Borrower”),
the lenders party thereto and JPMorgan Chase Bank, as agent. Capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

 

1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, without recourse
and without representation and warranty except as expressly set forth herein,
the interests set forth below (the “Assigned Interest”) in the Assignor’s rights
and obligations under the Credit Agreement, including, without limitation, the
interests set forth below in the Commitment Percentage of the Assignor on the
Effective Date (as defined below) and the Loans owing to the Assignor in
connection with the Assigned Interest that is outstanding on the Effective Date.
The purchase of the Assigned Interest shall be at par (unless otherwise agreed
to by the Assignor and the Assignee) and periodic payments made with respect to
the Assigned Interest that (i) accrued prior to the Effective Date shall be
remitted to the Assignor and (ii) accrue from and after the Effective Date shall
be remitted to the Assignee.

 

2. The Assignor (i) represents and warrants to the Assignee that it is the legal
and beneficial owner of the Assigned Interest and that the Assigned Interest has
not previously been transferred or encumbered and is free and clear of any
adverse claim created by the Assignor; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Documents or any other instrument or document furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (ii) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto;

 

11.3(b)-1



--------------------------------------------------------------------------------

(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (f) attaches any U.S. Internal Revenue Service
or other forms required under Section 4.4.

 

4. Following the execution of this Assignment, it will be delivered to the
Agent, together with the transfer fee required pursuant to Section 11.3(b) of
the Credit Agreement, for acceptance and recording by the Agent. The effective
date for this Assignment (the “Effective Date”) shall be the date of acceptance
hereof by the Agent and the Borrower, as applicable, unless otherwise specified
herein.

 

5. Upon the consent of the Borrower and the Agent, as applicable, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

6. This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

8. Terms of Assignment

 

(a)

 

Legal Name of Assignor:

     ________  

(b)

 

Legal Name of Assignee:

     ________  

(c)

 

Effective Date of Assignment:

     ________  

(d)

 

Commitment Percentage Assigned:

     ________ %

(e)

 

Total Loans outstanding as of Effective Date

   $ ________  

(f)

 

Principal Amount of Loans assigned on Effective Date (the amount set forth in
(v) multiplied by the percentage set forth in (iv))

   $ ________  

(g)

 

Commitment

   $ ________  

(h)

 

Principal Amount of Commitment assigned on Effective Date (the amount set forth
in (g) multiplied by the percentage set forth in (d)

   $ ________  

 

11.(b)-2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:
                                                                 , as Assignor
By        

Name:

       

Title:

                                                                     , as
Assignee By        

Name:

       

Title:

   

 

CONSENTED TO (if applicable): WISCONSIN ENERGY CORPORATION By        

Name:

       

Title:

    JPMORGAN CHASE BANK, N.A., as Agent By        

Name:

       

Title:

   

 

11.3(b)-3